IN THE COURT OF CRIMINAL APPEALS
OF TEXAS






NO. 74,220


IVAN ABNER CANTU, Appellant

v.


THE STATE OF TEXAS





APPEAL FROM
COLLIN COUNTY



Womack, J., filed a dissenting opinion, in which Price and Johnson, JJ.,
joined.


	Constitutional error requires reversal "unless the court determines beyond a
reasonable doubt that the error did not contribute to the conviction or punishment." (1) I do
not agree with the court's decision that the error of admitting evidence that was illegally
seized was harmless. The error included clothing that contained blood with DNA that
matched the victim's DNA. Such evidence probably has more weight than any other that
courts receive today. (Other incriminating evidence was seized illegally, too.)
	I am not willing to "find beyond as reasonable doubt," as the court does, that the
illegally seized evidence "did not contribute to the appellant's conviction or punishment"
because there was (1) "a great deal of circumstantial evidence," (2) testimony from the
woman who assisted the appellant after the offense and was given the murder victim's
diamond ring, and (3) testimony from that woman's relatives. Such testimony might be
sufficient to support the conviction without the illegal evidence, but I do not see how it
could remove every reasonable doubt that the illegal DNA evidence even contributed to the
verdicts.
	I believe the law requires us to reverse the judgment. I respectfully dissent.

En banc.
Filed June 30, 2004.
Do Not Publish.
1.  Tex. R. App. P. 44.2(a).